Citation Nr: 1214885	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-27 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney at Law




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2009 the Board denied the Veteran's claim of entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court issued an Order granting a Joint Motion to remand the Board's decision.  The appeal was returned to the Board for action consistent with the January 2010 Joint Motion for Remand and Court order, and the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for action consistent with that order in June 2010.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus due to exposure to herbicides (Agent Orange).  Pursuant to the January 2010 Joint Motion, the Board found in June 2010 that additional development was necessary, and remanded the claim for compliance with the Court's instructions.

The Board finds that the AOJ is not in compliance with part four of the Board's June 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As to the first three parts, the AOJ provided the Veteran with a letter requesting information about any exposure to herbicides in July 2010; obtained the Veteran's complete service personnel records in July 2010; and followed the procedures outlined in M21-1MR, Part IV, Subpart ii, § C(10), including by issuing a Memorandum in accordance with that section in January 2012.

As to the fourth part of the remand, however, the AOJ did not obtain a formal finding by the U.S. Army and Joint Services Research Center (JSRRC) or other appropriate authority with regard to whether the Veteran was exposed to herbicides in service.  A January 2012 response from the Defense Personnel Records Information Retrieval System (DPRIS) is of record, but it is unresponsive because it covers herbicide exposure at U-Tapao, Thailand for the time period from July 1971 through September 1971.

However, the Veteran's service personnel records show that he served at U-Tapao, Thailand, from August 15, 1969 until approximately September 14, 1970, the date on which he was transferred to Blytheville Air Force Base (AFB), Arkansas.  Additionally, the Veteran's service personnel records show that he had temporary duty (TDY) qualifying as Foreign Service from August 24, 1968 to December 19, 1968 (115 days), the place(s) of this service is(are) not specified, and from April 14, 1969 for 9 days, designated location was Thailand.  

On remand, the AOJ should first contact the JSRRC or other appropriate authority in order to determine the places in which the Veteran served during his documented Foreign Service from August 24, 1968 to December 19, 1968 (115 days), and from April 14, 1969 for 9 days.

Second, the AOJ should obtain a formal finding by the JSRRC or other appropriate authority with regard to whether the Veteran was exposed to herbicides in service.  The formal finding should be consistent with the Veteran's dates and places of service, including his service at U-Tapao, Thailand, from August 15, 1969 until approximately September 14, 1970, and his additional Foreign Service from August 24, 1968 to December 19, 1968 (115 days), and from April 14, 1969 for 9 days.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate authority in order to determine the places in which the Veteran served during his documented Foreign Service from August 24, 1968 to December 19, 1968 (115 days), and from April 14, 1969 for 9 days, as documented in his service personnel records.  The names and dates of that service should be included in his claims file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, obtain a formal finding by the JSRRC or other appropriate authority with regard to whether the Veteran was exposed to herbicides in service.  The formal finding should be consistent with the Veteran's dates and places of service, including his service at U-Tapao, Thailand, from August 15, 1969 until approximately September 14, 1970, and his additional Foreign Service from August 24, 1968 to December 19, 1968 (115 days), and from April 14, 1969 for 9 days.  An affirmative or negative response should be included in his claims file.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


